Citation Nr: 0309738	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUES

1.  Entitlement to a higher rating for bipolar disorder, 
initially assigned a 30 percent evaluation, effective from 
March 1990.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1975 
and from November 1979 to March 1981.

This appeal came to the Board of Veterans' Appeals (Board) 
from RO rating decisions in 1990 and 1991 that denied service 
connection for a psychiatric disability and for residuals of 
an extraction of tooth number 32.  In a June 1993 decision, 
the Board denied the appeal.

The veteran appealed the June 1993 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and he appointed Kenneth M. Carpenter, attorney, to represent 
him.  In a May 1994 order, the Court granted a May 1994 joint 
motion from the parties to vacate the June 1993 Board 
decision regarding the issue of entitlement to service 
connection for a psychiatric disability and remanded the case 
to the Board for readjudication.  The parties dismissed the 
appeal of the issue of entitlement to service connection for 
residuals of an extraction of tooth number 32.  

A February 1995 RO rating decision granted service connection 
for bipolar disorder and assigned a 10 percent evaluation, 
effective from March 1990.  A September 1995 RO rating 
decision denied a higher rating for the bipolar disorder and 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to his service-connected 
psychiatric disability.  The veteran appealed those 
determinations.  In a December 1997 decision, the Board 
denied the appeal.

The veteran appealed the December 1997 Board decision to the 
Court.  In an April 1999 order, the Court granted an 
unopposed motion from the counsel of the VA Secretary to 
vacate the December 1997 Board decision and remanded the case 
to the Board for readjudication.  

In an August 2001 decision, the Board granted an increased 
evaluation of 30 percent for the bipolar disorder, effective 
from March 1990, and denied the appeal for a total rating for 
compensation purposes based on unemployability.  In an 
October 2002 order, the Court granted a joint motion from the 
parties to vacate the August 2001 Board decision that denied 
a rating in excess of 30 percent for the bipolar disorder and 
entitlement to a total rating for compensation purposes based 
on unemployability.  

In a January 2003 letter, the Board notified the veteran's 
attorney of his right to submit additional argument and/or 
evidence.  The attorney submitted a written argument dated in 
March 2003.


REMAND

Copies of the above-noted documents have been placed in the 
veteran's claims file.  After review of the record and Court 
instructions, it is the Board's determination that additional 
evidentiary development and adjudicative action is required.

In the March 2003 written argument, the veteran's attorney 
notes that VA has the duty to assist the veteran in the 
development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (Supp. 2002).  The VCAA 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were published in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The veteran's 
attorney asserts that the VCAA requires further notification 
and assistance to the veteran.  The regulation under which 
the Board may further develop the evidence and cure 
procedural defects has been invalidated.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003). 

The veteran's attorney also argues that VA should consider 
the veteran's entitlement to an extra-schedular evaluation 
for his psychiatric disability as well as his entitlement to 
a total rating for compensation purposes based on 
unemployability due to his service-connected disability.  
Under the circumstances, the veteran should be advised of the 
evidence needed to substantiate his claims.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the above-noted 
regulatory revisions are completed.  The 
veteran should be notified of the 
evidence needed to substantiate his 
claims, including any evidence that shows 
his service-connected psychiatric 
disability produces an exceptional or 
unusual disability picture.

2.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
psychiatric disability alone on his 
ability to work.  If the examiner 
concludes that the veteran is able to 
work with the manifestations of his 
service-connected bipolar disorder, the 
type of work that the veteran would be 
able to perform should be noted.  The 
claims folders should be made available 
to the reviewer and studied prior to the 
interview.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his bipolar 
disorder.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
offer an opinion on what effect the 
veteran's service-connected bipolar 
disorder alone has on his ability to 
work, and if this condition does not 
preclude him from performing all types of 
employment, the type of work he can 
perform.  The claims folders must be made 
available to the examiner and reviewed 
prior to the examination.

4.  After the above development, the RO 
should review the claims for a higher 
rating for the bipolar disorder and a 
total rating for compensation purposes 
based on unemployability due to his 
service-connected psychiatric disability.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his attorney.  They should be 
afforded the opportunity to respond 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




